Order sustaining writ of habeas corpus and awarding custody of a child to her aunt, subject to periodic investigation by the Brooklyn Society for the Prevention of Cruelty to Children, affirmed, without costs. The questions argued on this appeal may not be considered on this record. The custody of the “ Society ” ensued from a disposition made following a prior habeas corpus proceeding in the Supreme Court. Ho appeal was taken from that order and disposition, and the questions pressed upon us in relation to the Children’s Court could only be considered on an appeal from such an order. There is ample basis in the record, se far as it relates to the order under review, to sustain the exercise of discretion by the Special Term in awarding the custody of the child to her aunt. Moreover that disposition furthers the best interests of the child. The Children’s Court Justice had no custody of the child, is not a proper party to this proceeding, and is not an aggrieved party on this appeal. His appeal is, therefore, dismissed, without costs. Close, P. J., Carswell, Johnston, Lewis and Aid-rich, JJ., concur.